PER CURIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and the appellant having failed to demonstrate reversible error, the judgment of the lower court appealed from herein is affirmed, and remanded to the trial court for the purpose of entering a proper sentence, by the deletion of the words, “on each count, to run concurrently.”
CARROLL, DONALD K., Acting C. J., RAWLS, J., and VANN, HAROLD R., Associate Judge, concur.